DETAILED ACTION
(1)
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  Applicant’s response filed March 23, 2021, is entered.  Applicant amended claims 1, 4, 5 and 13 and cancelled claim 2.  Claims 1, 4-8 and 10-20 are pending before the Office for review.  Claims 3 and 9 remain withdrawn in response to a restriction requirement.
(2)
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-8 and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Therefore, the claims are rejected for containing new matter.
(3)
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 7 purports to limit the substituent groups of Formula 2A.  However, Formula 2A is no longer a feature of the claimed invention.  Accordingly, claim 7’s scope is unclear.
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 8 depends from cancelled claim 2.  Accordingly, claim 8’s scope is unclear
Therefore, the claim is indefinite because its scope is unascertainable to one ordinarily skilled in the art.
(4)
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1, 4, 5, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwakuma et al. (U.S. Publication No. 2009/0030202).
With respect to claims 1, 4, 5, 10 and 13, Iwakuma teaches a condensed cyclic compound meeting the requirements of formula 2A-4 in the form of formula 1 when X is sulfur, the R1-R5 groups are either hydrogen or cyano at the required positions, one of R6-R10 is cyano at the required position and one of R6-R10 is a carbazolyl group at the required position.  Paragraphs 14, 17 and 21.  Iwakuma also teaches the dibenzothiphenyl contains non-hydrogen substituents at the required positioned.  Paragraph 17.  Accordingly, Iwakuma’s disclosure covers embodiments wherein R23 of claimed Formula 1 is a cyano groups.  Paragraphs 17 and 39.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to select this particular combination of substituents for the condensed cyclic compound because Iwakuma teaches a compound having this type of 
To summarize, modified Iwakuma teaches a compound meeting the requirements of Applicant’s compound 44 of the claimed invention when the carbazolyl group is substituted at R7, the cyano group is substituted at R9, and the phenyl group is substituted at R2.
With respect to claims 11 and 12, modified Iwakuma teaches compounds within the scope of the claimed invention but is explicitly silent as to their properties.  Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  In this case, Applicant acknowledges each compound within the scope of the claimed invention has the required properties.
With respect to claims 14, 15 and 16, modified Iwakuma teaches the condensed cyclic compound functions as the host within the emission layer of an organic light-emitting device, the device comprising an anode (first electrode) and a cathode (second electrode) with an organic layer disposed therebetween, wherein the organic layer comprises an emission layer comprising the condensed cyclic compound and a hole transport layer between the anode and emission layer and an electron transport layer between the cathode and emission layer.  Paragraphs 43-46.
With respect to claims 17 and 18, modified Iwakuma teaches the phosphorescent dopant material is represented by embodiment K-13 (Paragraph 46), which is reproduced below.

    PNG
    media_image1.png
    181
    159
    media_image1.png
    Greyscale

This meets the requirements of the claimed invention when n81 is 3, n82 is 0, M is Ir, a81, a82 and a83 are 0, Y81 is N, Y82, Y83 and Y84 are C, CY81 is a C5 hetero carbocyclic group (pyridine) and CY82 is a C6 carbocyclic group (benzene).  Paragraph 52.
With respect to claim 20, modified Iwakuma teaches the organic light-emitting device comprises a blue-light emitting metal complex in the emission layer.  Paragraph 47.
(5)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Iwakuma et al. (U.S. Publication No. 2009/0030202), as applied to claims 1, 4, 5, 10-18 and 20 above, and further in view of Jin et al. (KR 10-1344787).  Kim et al. (U.S. Publication No. 2015/0090974) is cited as an English language equivalent for KR 10-1344787.
With respect to claim 19, modified Iwakuma, as explained above, teaches the disclosed ligand for the dopant but is silent as to whether any hydrogens are replaced with deuterium.
However, Kim, which deals with a similarly structured ligands for a dopant for an emission layer of an organic light-emitting diode, teaches hydrogen and deuterium are equivalent to and interchangeable for one another.  Paragraphs 20 and 21.
Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use deuterium in place of hydrogen because 
(6)
Claims 1, 4-8, 10-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Iwakuma et al. (U.S. Publication No. 2009/0030202) in view of Kato et al. (U.S. Publication No. 2014/0374720).
With respect to claims 1, 4, 5, 6, 7, 8, 10 and 13, Iwakuma teaches a condensed cyclic compound meeting the requirements of formula 2A-4 in the form of formula 1 when X is sulfur, the R1-R5 groups are either hydrogen or cyano at the required positions, one of R6-R10 is cyano at the required position and one of R6-R10 is a 1-carbazolyl group at the required position.  Paragraphs 14, 17 and 21.
Iwakuma teaches the 1-carbazolyl group can be substituted but is silent as to whether the substituent is a cyano group, as required by the claimed invention.
However, Kato, which deals with a similarly structured condensed cyclic compound, teaches a carbazolyl group in a similar structure is appropriately substituted with a cyano group.  Paragraphs 32 and 36.
It would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention the combination of Iwakuma with Kato is the use of a known technique to improve a similar compound in the same way.  Both Iwakuma and Kato are directed toward condensed cyclic compounds having applications as materials for organic electroluminescence devices (Iwakuma, Paragraph 14 and Kato, Abstract), wherein the respective compounds comprise a substituted carbazolyl group.  Both Iwakuma and Kato recognize cyano to be an effective substituent for such a compound and Kato specifically teaches 
To summarize, modified Iwakuma teaches a compound meeting the requirements of the claimed invention when the carbazolyl group is substituted with cyano and the remaining R groups are either cyano or hydrogen at the appropriate positions.  Accordingly, modified Iwakuma corresponds to a compound such as Applicant’s Compound 32 and or variants thereof that are further substituted at the dibenzothiophene with cyano, for example.
With respect to claims 11 and 12, modified Iwakuma teaches compounds within the scope of the claimed invention but is explicitly silent as to their properties.  Examiner notes that the courts have held that "a compound and all its properties are mutually inseparable," In re Papesch, 315 F.2d 381 (CCPA 1963).  Additionally, as per the MPEP, the "products of identical chemical compositions cannot have mutually exclusive properties.  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present."  MPEP 2112.01 (internal citation omitted).  In this case, Applicant acknowledges each compound within the scope of the claimed invention has the required properties.
With respect to claims 14, 15 and 16, modified Iwakuma teaches the condensed cyclic compound functions as the host within the emission layer of an organic light-emitting device, the device comprising an anode (first electrode) and a cathode (second electrode) with an organic 
With respect to claims 17 and 18, modified Iwakuma teaches the phosphorescent dopant material is represented by embodiment K-13 (Paragraph 46), which is reproduced below.

    PNG
    media_image1.png
    181
    159
    media_image1.png
    Greyscale

This meets the requirements of the claimed invention when n81 is 3, n82 is 0, M is Ir, a81, a82 and a83 are 0, Y81 is N, Y82, Y83 and Y84 are C, CY81 is a C5 hetero carbocyclic group (pyridine) and CY82 is a C6 carbocyclic group (benzene).  Paragraph 52.
With respect to claim 20, modified Iwakuma teaches the organic light-emitting device comprises a blue-light emitting metal complex in the emission layer.  Paragraph 47.
(7)
Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Iwakuma et al. (U.S. Publication No. 2009/0030202) in view of Kato et al. (U.S. Publication No. 2014/0374720), as applied to claims 1, 4-8, 10-18 and 20 above, and further in view of Jin et al. (KR 10-1344787).  Kim et al. (U.S. Publication No. 2015/0090974) is cited as an English language equivalent for KR 10-1344787.
With respect to claim 19, modified Iwakuma, as explained above, teaches the disclosed ligand for the dopant but is silent as to whether any hydrogens are replaced with deuterium.

Therefore, it would have been obvious to one ordinarily skilled in the art at a time before the effective filing date of the claimed invention to use deuterium in place of hydrogen because Kim establishes the two are equivalent and interchangeable for one another in the context of ligands for a dopant for an emission layer of an organic light-emitting diode.
(8)
Response to Arguments
	Applicant’s arguments filed March 23, 2021, are not persuasive.
	Applicant first argues Iwakuma is too broadly defined to teach the combination of a non-hydrogen substituent at R1 to R5 and a cyano group at either R7 or R9.  Examiner disagrees.  Iwakuma teaches a class of compounds having the required combination of substituent groups and Applicant’s compound is within the scope of Iwakuma’s disclosure.  The compounds are used in the same field of endeavor and Applicant has not advanced any argument that the claimed compound exhibits unexpected results.  Accordingly, the rejection is maintained.
Applicant advances a similar argument regarding the combination of Iwakuma and Kato.  Applicant argues Kato’s substituent group is too broadly defined to select cyano.  Examiner disagrees. That other substituents would also be obvious does not mean the specific selection of cyano is non-obvious.  Applicant also argues one ordinarily skilled in the art would not make one substitution without also substituting the –L1-N(Ar1)(Ar2) substituent.  Examiner notes the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
(9)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D Lawrence Tarazano can be reached on 571-272-1515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELI S MEKHLIN/Primary Examiner, Art Unit 1796